Citation Nr: 1601038	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  06-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This issue was remanded in February 2012 and May 2015 for further development.  There has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

The Board observes that in December 2015 the RO denied service connection for sleep apnea, diabetes mellitus, and hypertension.  The Veteran has not perfected a timely appeal to those issues, and they are not before the Board.


FINDINGS OF FACT

The Veteran's service-connected disabilities, involving headache, a low back disorder, bilateral lower extremity radiculopathy, bilateral knee disorders, and pes planus with hallux valgus meet the percentage requirements for the award of a schedular total disability evaluation based on individual unemployability due to service connected disorders.  The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his educational and work experiences.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a total disability evaluation based on individual unemployability due to service connected disorders have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable disposition of the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, the Board finds that all notification and development action needed to fairly adjudicate this appeal has been accomplished.

Pertinent law provides that a total disability evaluation based on individual unemployability due to service connected disorders may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2015).  Consideration may be given to a veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015). 

A total disability evaluation based on individual unemployability due to service connected disorders may be awarded if a veteran meets certain schedular criteria as enumerated in 38 C.F.R. § 4.16(a).  Here, the Veteran meets the schedular percentage requirements described in 38 C.F.R. § 4.16(a), with a combined rating of 70 percent for service-connected disabilities since November 2004, and 90 percent since May 2012.  The Board finds that disabilities of the lower extremities are combined for purposes of meeting "one 40 percent disability in combination."  See 38 C.F.R. § 4.16(a)(1).  

The Veteran is in receipt of service-connection for the following service-connected disabilities:  bilateral pes planus with bilateral hallux valgus, rated as 30 percent disabling from November 9, 2004, and as 50 percent disabling from March 12, 2014; chronic low back pain with lumbosacral strain and degenerative changes, rated as 40 percent disabling since May 14, 2012, and as 20 percent disabling prior; tension vascular headaches, rated as 30 percent disabling; residuals of an internal derangement of the right knee, rated as 10 percent disabling; arthritis of the right knee rated as 10 percent disabling; a history of left knee injury with X-ray evidence of traumatic arthritis rated as 10 percent disabling; left knee instability rated as 10 percent disabling from March 12, 2014; radiculopathy of the right lower extremity associated with chronic low back pain with lumbosacral strain and degenerative changes, rated as 10 percent disabling from July 14, 2014; radiculopathy of the left lower extremity associated with chronic low back pain with lumbosacral strain and degenerative changes, rated as 20 percent disabling from May 14, 2012 to July 13, 2014, and as 10 percent disabling since July 14, 2014; and for a limitation of extension of each knee, each rated as noncompensably disabling since March 12, 2014.  As such, the Veteran's combined disability rating has been 70 percent since November 2004, and 90 percent since March 2012, with consideration of the bilateral factor.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26 (disabilities resulting from common etiology will be considered as one disability).

The record shows that the Veteran graduated from high school and attended two years of college.  Following over a decade in service, he worked retail.  He reported that he last worked in 2003.  The Veteran believes that his service-connected disabilities cause preclude him from obtaining and maintaining substantially gainful employment.  He has also suggested that his medications taken for service-connected disabilities, which include narcotics for pain, have interfered with his ability to drive and have caused him to be unable to obtain employment.  He has reported inability to bend, to stand for long periods, or to lift certain things.  

A 2009 Residual Physical Capacity Questionnaire for the Social Security Administration indicated that the Veteran could never twist, stoop, crouch, or climb the ladder or stairs.  He used a cane and could rarely lift more than ten pounds.  The physician who completed this form, A. Jovin, M.D.,  did not consider the Veteran capable of working a full time schedule; however, her opinion also discussed non-service connected disabilities.  The Veteran was considered to need a job that permitted shifting positions at will, and taking breaks, sometimes unscheduled, every thirty minutes.  The Veteran was noted to be on narcotic pain medication, and yet, with insufficient pain control.  The pain was severe enough that it interfered with attention and concentration needed to perform even simple work tasks.  As such, Dr. Jovin considered the Veteran incapable of performing even a low stress job.  Dr. Jovin concluded that the Veteran was incapable of working on a regular and continuous basis.  The opinion was based on multiple medical conditions showing the Veteran could not stand more than 15 minutes or sit more than 20 minutes, lift ten pounds or more occasionally, and had to use a cane and take unscheduled breaks every 30 minutes.

A May 2012 examination indicated that the Veteran's thoracolumbar spine condition impacted his work by making it difficult to lift, stand, or sit due to back pain.  The Veteran was unable to perform duties at the store that he used to run because of such difficulties.

At an August 2015 VA examination of the feet, the Veteran described pain manifested by difficulty standing, inability to stand more than five minutes, and with weight bearing.  At his knee examination, the Veteran used a cane to walk short distances and rode a motorized scooter for longer distances.  Flare-ups of the knee were described as hurting all the way down the leg, locking, swelling and stiffening.  The examiner indicated that both knees were severely limited in motion, and the Veteran was unable to stand or walk for greater than five minutes, such that his limited mobility could affect any physical employment.  

An August 2015 examination of the Veteran's spine revealed that he was unable to bend forward, climb stairs or lift heavy objects due to severe back pain causing moderate limitation.  On examination for his headaches, the Veteran was not on medication as a treatment plan.  The Veteran experienced vascular headaches that affected his ability to focus, and the examiner opined that these would make sedentary employment difficult.  

Examination considering service-connected disabilities effect on the Veteran's employability, resulted in an opinion that the knee disabilities severely limited motion, and caused an inability to stand and walk more than 5 minutes causing mobility that can affect any physical employment.  The Veteran's feet limited his ability to stand long periods of time due to severe pain caused by flat feet with bilateral hallux valgus and plantar fasciitis.  In addition, the examination found an inability to bend forward, climb stairs and lift heavy objects due to severe back pain causing moderate limitation.  The Veteran's vascular headaches affected his ability to focus making it difficult to maintain a sedentary job as well.  The Veteran's chronic low back pain with lumbosacral strain and degenerative changes had not changed in diagnosis; however, the examiner indicated bilateral lower extremity radiculopathy had  progressed to include intervertebral disc syndrome.  The examiner also noted that the Veteran used a wheelchair, due to back pain and shortness of breath.  Contributing factors of pain, weakness, fatigability and/or incoordination were present.  Otherwise, there was no additional limitation of functional ability of the thoracolumbar spine during flare-ups.

As an initial point, the specific words used by the VA examiner in this case do not disqualify the merit of the opinion in that VA has determined that the conclusion as to whether someone is unemployable is not a medical determination, but rather a legal determination.  See VA Fast Letter 13-13 (July 17, 2013).  As such, although the 2015 examiner used vague language discussing whether the disabilities could affect physical employment and make sedentary employment difficult, the examples of difficulty focusing, and the statements of inability to stand or walk more than five minutes suffice to illustrate a disability level that in the judgment of the VA makes the Veteran unable to secure or follow a substantially gainful occupation.   

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Here, the record contains evidence that the Veteran's service-connected disabilities are of sufficient severity to preclude any type of physical labor or gainful employment.  Specifically, the Veteran is unable to stand more than five minutes, he must switch positions at will, he requires breaks at least every thirty minutes, he is unable to lift even ten pounds, and he cannot bend.  The evidence is in equipoise as to the Veteran's ability to engage in sedentary employment.  When the Veteran experiences a headache, the pain interferes with his ability to focus.  In addition, pain from his service-connected disabilities, even with pain medication, is severe enough that it interferes with attention and concentration needed to perform even simple work tasks.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is also unable to engage in sedentary employment due to his service-connected disabilities.  Accordingly, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is established and his appeal is granted.  38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


